Title: To Thomas Jefferson from Samuel Henley, 18 March 1786
From: Henley, Samuel
To: Jefferson, Thomas



Dear Sir
Rendlesham near Melton & Ipswich 18 March 1786

I have delayed my acknowledgment of your last favour from the hope of being able to accompany my answer with a little publication which I flattered myself would by this time have escaped from the press. But tho’ I am disappointed at present, I am not without hope of another opportunity more favourable, ere long, to my purpose. I have not only to thank you for your attention to the draft, but also for the information your letter contained, which actually acquainted me with more facts than I have been otherwise able to collect in my ten years absence from Virginia. What changes in so short a time! Allow me to say there are none of them for which I more sensibly feel, than for those which respect yourself. There are wounds which tho’ time closes, it does not obliterate the scars of. These we both of us have felt, and shall always remember. You sensibly reflect on the mispense and enjoyment of life, but alas! how little do they differ? Every day brings its cares to a reflecting mind, and I know not whether the bustle of life has not the advantage in point of enjoyment, because it sweeps off the cares before they have time to sink deep. But, a truce to reflexions! Let us make the best of the present, as the past is irrecoverably gone and the future may never be ours.
I flatter myself with the hope that I may one day be favoured with your company. If books, quiet and a country that resembles your own can afford any solace these I can promise you. Mrs. Henley desires me to present her compliments and add that she will do her best to make our retreat as tolerable to Miss Jefferson as she can.

You will pardon the haste in which I write, but the Gentleman who delivers you this (Mr. Kilderbee, the clergyman of the next parish to mine) being to set off a day earlier than I thought for, has obliged me to write in a hurry. I must take time however to add that I am with sincerest regard, Dear Sir, your most affectionate friend and obliged servt.,

S. Henley

